Citation Nr: 1718753	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-25 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral lower extremity pain and numbness to include as secondary to a low back disability.


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1, 209, to August 19, 2009; and from October 1988 to October 1992, from December 1995 to August 1996, and from February 2003 to May 2004.  He also had additional periods of service other than those listed. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for L4-L5 degenerative disc disease with retrolisthesis, status post-discectomy, and bilateral lower extremity pain and numbness.

In January 2015 and in August 2015, the Board remanded this matter for further evidentiary development which has been completed.


FINDINGS OF FACT

1.  A low back disability existed prior to service entrance and was not permanently worsened during service.

2.  A current disability manifested by bilateral lower extremity pain and numbness is not shown.
  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).
 	
2.  The criteria for service connection for bilateral lower extremity pain and numbness to include as secondary to a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard January 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015).  Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, military records, employment records, post-service VA and private treatment records.  The Veteran was afforded VA examinations to determine the nature and etiology of his claimed disabilities.  A VA medical opinion provided in January 2016 is adequate for adjudication because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with a thorough clinical analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, VA's duty to assist has been met.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, in order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153, 38 C.F.R § 3.306, Falzone v. Brown, 8 Vet. App. 398, 402 (1995); See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed Cir 2002) (evidence of a temporary flare-up without more does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

A pre-existing disease or injury is presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a) (2012).  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered "aggravation" of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153, 38 C F R § 3.306 (a), (b).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) the "clear and convincing burden of proof while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard requiring that the preexistence of a condition and the no aggravation result be "undebatable."  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995), Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Low Back

The Veteran contends that his current low back disability is related to service.  The Veteran reported that his claimed "medical conditions ... were aggravated as a result of [his] military service."  More significantly, he reported that "during the intense and physically strenuous training during mobilization prior to deployment to Afghanistan, [he] injured [his] back to such an extent that [he] was not allowed to continue training and was subsequently sent home and not deemed fit to deploy with [his] unit."  See May 2010 Notice of Disagreement.  He further reported that as a civilian police officer, he never had any physical limitations until he was deployed, in which his "back was injured/aggravated while at Ft. Lewis."  See December 2015 Report of General Information.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for a low back disability.  

As noted, the Veteran has four periods of active duty service.  The first period of active duty service was from May 1988 to October 1992.  A May 1988 enlistment examination was negative for a lumbar spine condition.  The accompanying Report of Medical History also reflects the Veteran denied a history of back pain.  As a spine disability was not noted upon entrance into service in May 1988, the Veteran is presumed sound for this period of active duty.  Based on the totality of the evidence, to include the service treatment records, post-service VA and private medical records, and the Veteran's lay statements, the Board finds that a low back disability was not incurred during this period of service.  The Veteran does not contend otherwise.  The record also does not establish the existence of a chronic disease, such as arthritis, to a compensable degree within a year of service discharge in October 1992.  

The evidence reveals that after the Veteran's first period of active duty, and prior to his next period of active service, he was involved in a motor vehicle accident (MVA) in February 1993, which resulted in back and leg pain.  A magnetic resonance imaging (MRI) of his lumbar spine revealed a large herniation of the 5th disc on the right, along with dehydration of the 4th and 5th discs.  He was diagnosed with herniated disc at L5-S1.  In October 1993, the Veteran underwent a laminectomy with partial disc excision at L5-S1.  See private treatment records dated August 1993 to October 1993.  

The Veteran's second period of active duty was from December 1995 to August 1996.  There is no entrance examination report for this period of service - the period upon which the Veteran's current claims are based.  As such, the presumption of soundness does not apply.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  See 38 C.F.R. § 3.304(b).

The Veteran's third period of active duty was from February 2003 to May 2004.  The file contains a copy of an examination dated February 7, 2003, conducted immediately prior to entrance.  This examination contains findings of low back surgery and scar on the low back.  Also, on the Report of Medical History, the Veteran noted a history of recurrent low back pain and the examiner included the finding "lower back pain from back surgery."  Moreover, the January 2016 VA opinion also establishes that the Veteran's current diagnosis of L5-S1 degenerative disc disease status post L5-S1 laminotomy and partial discectomy clearly and unmistakably existed upon entrance into this period of service.  As the record clearly demonstrates that the Veteran entered into the second and third periods of service with a pre-existing back condition, he cannot bring a claim for service connection for his back disability, but he may bring a claim for service-connected aggravation of that disability.  

The Veteran's fourth period of active duty was from August 1, 2009, to August 19, 2009.  There is no entrance examination report for this period of service.  As such, the presumption of soundness does not apply and it must be established that this period of service aggravated the back condition which is found to be pre-existing.  

Service treatment records reflect notations of back pain and radiating pain into the Veteran's lower extremities.  A consultation report dated in August 1996 shows findings of recurrent low back pain while riding in a military police vehicle.  Physical examination revealed negative findings of lower extremity weakness and no radicular symptoms.  The Veteran was diagnosed with low back pain status post spinal surgery.  See service treatment record dated August 1996.  An August 1996 Statement of Medical Examination and Duty Status indicates that the Veteran "aggravated back surgery."  The statement goes on to explain that the Veteran "[a]ggravated back by lifting heavy objects."

Service treatment records further reflect that in August 2009, during physical training, the Veteran was running on the road and felt extreme pressure in his lower back.  See Statement of Medical Examination and Duty Status, August 2009.  A MRI revealed multilevel degenerative changes with margin, anterior osteophyte endplate sclerosis, degenerative disk disease primarily at L4-L5 and L5-S1, and mild retrolisthesis of L5 and S1.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2015); 38 C.F.R. § 3.306 (a) (2016).  As there is evidence demonstrating that the pre-existing back disability increased in severity during service, an opinion was sought regarding whether such increase was due to the natural progression of the disease.

In January 2016 a VA examiner reviewed the entire claims file, to include the prior VA examination reports and opinions, and provided a medical opinion on the question of aggravation.  The examiner determined that the Veteran's back condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  

The VA examiner accurately summarized the pertinent evidence of record noting an initial back injury in 1993, followed by a long history of recurrent episodes of back pain.  The VA examiner noted that the Veteran's current low back disability is consistent with the diagnosis of L5-S1 degenerative disc disease status post L5-S1 laminectomy and partial discectomy provided on October 22, 1993; and status post L5-S1 anterior lumbar body interfusion in January 2010.  The VA examiner also noted that the current diagnosis is a direct progression of the Veteran's L5-S1 herniated disc status post L5-S1 laminectomy and partial discectomy in October 1993 which occurred between periods of active military service with no line of duty.  The VA examiner explained that following the Veteran's initial back injury in 1993, the medical records show a long history of recurrent back pain.  He noted that the Veteran's initial injury required a laminectomy (removal of supporting bone) at L5-S1, as well as partial discectomy (removal of supporting disc) in 1993.  He also stated that as a direct result of removal of these supporting structures, particularly in a person aged 23 at the time, the probability of the Veteran developing degenerative disc disease with disc protrusion at L5-S1 in the future, as part of the natural progression of this condition, is essentially a 100 percent certainty.  The VA examiner further explained that the Veteran's current disability most likely evolved and naturally progressed over the 16 years since 1993, leading up to the L5-S1 anterior lumbar body interfusion in January 2010.  On this basis, the examiner concluded that the Veteran's currently diagnosed L5-S1 degenerative disc disease status post L5-S1 laminectomy and partial discectomy and L5-S1 anterior lumbar body interfusion was not aggravated beyond its natural progression by an in-service injury, event or illness.  

The January 2016 VA opinion is competent and highly persuasive evidence demonstrating that the Veteran's preexisting low back disability was clearly and unmistakably not aggravated in service beyond the natural progression of the disease.  Indeed, the examined opined that the probability of the Veteran developing degenerative disc disease with disc protrusion at L5-S1 in the future as part of the natural progression of this condition is essentially a 100 percent certainty.  There are no other competent and persuasive opinions to the contrary.  

The Board has considered the lay statements of the Veteran and his spouse's assertion that his low back condition was aggravated by his August 2009 training exercise.  See November 2009 and January 2010 Statements in Support of Claim.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the complex medical questions involved in this case, i.e. determining whether a pre-existing condition of L5 S1 degenerative disc disease was aggravated as a result of service, such is outside the realm of common knowledge of a lay person.  The development and progression of degenerative disc disease involves internal and unseen system processes unobservable by the Veteran.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has not demonstrated that he possesses the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of a medically complex disorder such as degenerative disc disease.  Therefore, his lay opinions are neither competent nor probative evidence establishing aggravation of his pre-existing back disability.

As the Veteran's low back disability pre-existed his active military service, and was not aggravated therein; service connection is not warranted.  See 38 C.F.R. §§ 3.303, 3.304, 3.306; see also Wagner, 370 F.3d 1089.  


Bilateral Lower Extremity Pain and Numbness

Turning to the Veteran's claim for entitlement to service connection for bilateral lower extremity pain and numbness, his sole assertion is that the bilateral lower extremity pain and numbness was caused or aggravated by his low back disability.  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability either (a) was caused by or (b) is aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board has denied service connection for a low back disability in this decision.  Accordingly, service connection is not warranted on a secondary basis.  38 C.F.R. § 3.310.

Moreover, review of the evidence reveals that the Veteran has not been diagnosed with a chronic disability associated with his lumbar that affects his bilateral lower extremities.  He was given a diagnosis of right leg pain and numbness at the March 2010 VA examination.  Records from the Veteran's disability retirement evaluation conducted at the University of Iowa Hospitals and Clinics shows he was not found to have radiculopathy.  At a VA examination in March 2015, the only diagnosis provided after a physical examination was bilateral feet numbness, and right leg pain and numbness.  The examiner indicated the physical examination showed no specific abnormal findings except right ankle reflex was decreased.

The Veteran, as a lay person, is not considered competent to diagnose an underlying chronic disability manifested as symptoms of bilateral lower extremity pain and numbness service connection, for the same reasons previously expressed herein.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of an underlying disability manifested as symptoms of bilateral lower extremity pain and numbness service connection is not warranted.  See Degmetich v. Brown, 104 F.3d 1328, 1333(1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

Because the preponderance of the evidence is against the claims for a low back disability and bilateral lower extremity pain and numbness, the benefit of the doubt doctrine does not apply.  Service connection for a low back condition and bilateral lower extremity pain and numbness is not warranted.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for low back disability is denied.

Service connection for bilateral lower extremity pain and numbness, to include secondary to low back disability, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


